

112 HR 8275 IH: Reducing Veteran Homelessness Act of 2020
U.S. House of Representatives
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8275IN THE HOUSE OF REPRESENTATIVESSeptember 16, 2020Mr. McCarthy (for himself, Mr. Levin of California, Mr. David P. Roe of Tennessee, Mr. Banks, Mr. Bergman, Mr. Steube, Mr. Bost, Mr. Dunn, Mr. Bilirakis, Mr. Calvert, Mr. Meuser, Mr. LaMalfa, Mr. Cook, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, and the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012, to make certain enhancements to grants and agreements between the Secretary of Veterans Affairs and entities that provide services to homeless veterans.1.Short titleThis Act may be cited as the Reducing Veteran Homelessness Act of 2020.2.Improvements to grants and agreements between the Secretary of Veterans Affairs and entities that provide services to homeless veteransSection 2012(a)(2)(B) of title 38, United States Code, is amended—(1)by striking clause (i) and inserting the following:(i)Except as provided in clause (ii), the rate determined under this paragraph shall be the higher of—(I)125 percent of the rate authorized for State homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this title, as the Secretary may increase from time to time under subsection (c) of that section; or(II)regulations prescribed by the Secretary that determine such rate based on locality.; and(2)by adding at the end the following new clause (iii):(iii)The Secretary may reimburse the recipient of a grant under section 2011, 2012, 2013, or 2061 of this title for fees charged to that grant recipient for the use of the homeless management information system described in section 402 of the McKinney-Vento Homeless Assistance Act (Public Law 100–77; 42 U.S.C. 11630a)—(I)in amounts the Secretary determines to be reasonable; and(II)if the Secretary determines that the grant recipient is unable to obtain information contained in such system through other means and at no cost to the grant recipient..3.Contracting for HUD–VASH case managers(a)In generalSection 304 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 38 U.S.C. 2041 note) is amended—(1)in subsection (a)—(A)by inserting (1) before The Secretary; and(B)by adding at the end the following new paragraphs:(2)(A)Subject to subparagraphs (B) and (C), the director of a covered medical center shall seek to enter into a contract or agreement described in paragraph (1).(B)A contract or agreement under subparagraph (A) may require that a case manager employed by an eligible entity have credentials equivalent to those of a case manager of the Department.(C)The Secretary may waive the requirement under subparagraph (A) if the Secretary determines that fulfilling such requirement is infeasible. If the Secretary grants such a waiver, the Secretary shall submit, not later than 90 days after granting such waiver, to the Committees on Veterans’ Affairs of the Senate and House of Representatives, a report containing—(i)an explanation of that determination;(ii)a plan to increase the number of case managers of the Department; and(iii)a plan for the covered medical center to increase use of such vouchers.(D)In this paragraph, the term covered medical center means a medical center of the Department that the Secretary determines—(i)had more than 15 percent of all vouchers allocated to that medical center under the program described in paragraph (1) through the fiscal year preceding such determination go unused due to a lack of case management services provided by the Secretary; and(ii)has a case manager position that has been vacant for at least nine consecutive months immediately preceding the date of such determination.; and(2)in subsection (b)(2)—(A)in the matter before subparagraph (A), by striking , including because— and inserting a period; and(B)by striking subparagraphs (A), (B), and (C).(b)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year to begin on or after the date of the enactment of this Act.